Citation Nr: 0716729	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than April 8, 1992 
for the grant of service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The veteran did not file a claim for service connection for 
residuals of a left knee injury prior to April 8, 1992.


CONCLUSION OF LAW

The requirements for establishment of an effective date for 
service connection for residuals of a left leg injury prior 
to April 8, 1992 have not been met.  38 U.S.C.A. §§ 1110, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

Prior to the adjudication of the veteran's claim for an 
earlier effective date for service connection for residuals 
of a left knee injury, VA met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

A letter dated in March 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board notes that in January 2006, the Board received a 
letter from the veteran asking VA to obtain additional 
treatment records for post-traumatic stress syndrome to 
support his appeal.  With respect to VA's duty to assist, the 
nature of this case depends upon consideration of evidence 
already contained in the claims file.  Accordingly, there is 
no reasonable possibility that obtaining any additional 
treatment records would aid the veteran in substantiating his 
claim.  

I.	Earlier effective date

The veteran is claiming entitlement to an effective date 
prior to April 8, 1992 for an award of service connection for 
residuals of a left knee injury.  The veteran stated on a VA 
Form 21-4138, Statement in Support of Claim, received in 
March 2004, that he completed paperwork for his discharge and 
disabled veteran benefits while in a medical hold for injury 
to his left knee in June 1978.  Specifically, the veteran 
stated that he filled out all the paperwork for his discharge 
and veteran's benefits.  He stated that an E-6 checked it, 
told him that everything was done correctly, and explained 
that he would be receiving his disability benefits and 
compensation for his injuries and that the discharge would be 
sent to him in the mail.  The veteran stated that he asked if 
he was required to do anything else and was told that he did 
not need to do anything else because he had filled out all of 
the required documents to be discharged and to receive full 
disability benefits and compensation. 

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155. 

The veteran's service medical records indicate that the 
veteran appeared before a medical board on May 30, 1978 which 
recommended discharge from the Navy.  He was transferred to 
Medical Holding Company, NARMC, Pensacola, Florida and 
discharged on June 2, 1978 with an honorable discharge by 
reason of physical disability.  It is indicated on the 
veteran's DD Form 214 that he executed a claim for 
compensation, pension or hospitalization to be filed with the 
VA.  However, an application for compensation for a left knee 
injury was not received by the RO until April 8, 1992.
 
Prior to April 8, 1992, there is no communication from the 
veteran or other qualified person, of record, which indicates 
a desire to claim service connection for a left knee injury.  
The April 8, 1992, claim form, at 9B, provides various boxes 
the veteran may check in response to inquiry regarding any 
claims previously filed with VA.  He checked the box 
indicating that he had previously filed for educational 
assistance but did not check the box indicating that he had 
previously filed for compensation benefits.  On March 21, 
1979, the veteran filed a VA Form 22-1990, Veteran's 
Application for Educational Benefit.  Thus, despite the 
veteran's claim that he filed the required paperwork to 
receive VA compensation, the Board notes that prior to April 
8, 1992, all correspondence from the veteran pertained to a 
claim for education benefits.  

As the veteran did not file his original claim for disability 
compensation for a left leg injury within one year after 
discharge from the service, there is no basis for an 
effective date earlier than April 8, 1992.  While the 
certificate of discharge indicates that the veteran executed 
a claim for compensation, pension or hospitalization, there 
is no indication as to the nature of his claim, or evidence 
that he filed his claim with VA prior to April 8, 1992.  

Therefore, an effective date prior to April 8, 1992, the date 
that has been assigned, may not be granted.  Accordingly, an 
effective date prior to April 8, 1992 for residuals of a left 
leg injury is not warranted.  


ORDER

Entitlement to an effective date earlier than April 8, 1992 
for the grant of service connection for residuals of a left 
knee injury is denied.



____________________________________________
Milo H. Hawley
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


